Title: From George Washington to Thomas Jefferson, 28 July 1791
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
[Philadelphia] Thursday Afternoon, 28th July [1791]

I have just given the enclosed Letters an acknowledgment, & was about to file them; but not recollecting whether I had ever shewn them to you, or not—I now, as they contain information, & opinions on Men & things, hand them to you for your perusal. By comparing them with others, & the predictions at the times they were written with the events which have happened, you will be able to judge of the usefulness of such communications from the person communicating them. I am Yrs sincerely

Go: Washington

